Margaret Ruth Ruiz (Formerly Sue Suman Knott) v. Commissioner. Harold Burton Knott v. Commissioner.Ruiz v. CommissionerDocket Nos. 39720, 40739.United States Tax Court1953 Tax Ct. Memo LEXIS 391; 12 T.C.M. (CCH) 73; T.C.M. (RIA) 53027; January 30, 1953*391  Margaret Ruth Ruiz, pro se.  Leon B. Brown, Esq., 458 S. Spring St., Los Angeles, Calif., for the petitioner (Docket No. 40739). Charles H. Chase, Esq., for the respondent.  MURDOCKMemorandum Findings of Fact and Opinion The Commissioner determined deficiencies in income and victory tax as follows: YearRuizKnott1943$463.22$914.421944662.00968.031945623.00227.07194618.003.41 The only issue for decision is whether the incom5 66 the two p&t&t&o-9-s for the taxable years was community income or whether the income of each was separate income. Findings of Fact The petitioners were residents of California during the taxable years. They had been married in June 1939 and were divorced on February 17, 1946. Their returns for the taxable years were filed with the collector of internal revenue for the Sixth District of California. Harold was employed overseas from 1942 through 1946. He and Margaret, his former wife, were not separated, and had no agreement that their earnings and income should be other than community income under the laws of California up to the time of their divorce. All of the income received by each*392  during the taxable years up to the date of their divorce was community income. Opinion MURDOCK, Judge: The preponderance of the evidence leads to the conclusion that all of the income of each was community income. The Commissioner and Harold have indicated that they can agree upon the deficiencies once that question has been decided. Margaret has not filed any brief in the case to indicate what her views are. Decisions will be entered under Rule 50.